(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
POR cuanto, el apelante fué acusado y convicto del delito de po-seer un revólver sin haberlo declarado por escrito al jefe de la poli-nía del distrito de Arecibo, en donde reside, en violación de lo dis-puesto por el Artículo 7 de la Ley Núm. 14 de julio 8 de 1936;
PoR cuanto, de la prueba practicada resulta que el revólver le fué ocupado por la policía al acusado, en cumplimiento de-una orden de registro, mientras el acusado portaba dicho revólver en su auto-móvil, sin tener licencia que le autorizara a portarlo;
Por cuanto, el acusado alegó en su defensa que el revólver le había sido entregado por la que fué su suegra, para que lo compu-siera; y que en el momento en que le fué ocupado por la policía él lo llevaba desde el taller donde lo había compuesto para entregárselo a su suegra; "
Por cuanto, la testigo Petra Domínguez, exsuegra del acusado, negó haberle entregado el revólver al acusado para componerlo;
'Por cuanto, el conflicto entre ambas declaraciones fué resuelto por el juez sentenciador al dar crédito a la declaración de Petra Domínguez y no a la del acusado;
Por cuanto, la prueba practicada es a nuestro juicio suficiente para sostener la acusación y justificar la sentencia;
Por tanto, se confirma la sentencia recurrida, dictada por la Corte de Distrito de Arecibo el 27 de marzo de 1941 en el caso arriba indicado.